Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks
This action is a second non-final.

Allowable Subject Matter
Claims 19-20 and 26-27 allowed.
Claims 2-12, 14-17 and 19-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 2/15/2022, with respect to the rejection(s) of claim(s) 1, 13 and 18 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chun.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US Patent Pub. 20200084741) in view of Chun (2) (US Patent Pub. 20200245235).

As per claims 1 and 18: Chun discloses an apparatus comprising: at least one processor;  
at least one memory including computer program code; 
the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to: 
check whether a set of conditions for triggering access to the set of restricted local operator services is satisfied (Paragraph 288; the RLOS means that the UE accesses the network in an emergency under abnormal conditions and receives services over limited communication; In particular, in the RLOS condition, the network provides services in a state where it cannot properly authenticate the UE performing the RLOS access); 
receive a request for access to the set of restricted local operator services (Paragraph 286; the UE informs that it requests the RLOS, and the network allows the access of the UE); and 
initiate, upon satisfaction of the set of conditions, a search of the list of networks to find a network for access to the set of restricted local operator services (Paragraph 314; determining whether a network included in a separate list is present or absent although the UE in the abnormal conditions shall be rapidly reconfigured through the RLOS service). 
Chun does not specifically disclose maintain a list of networks that support access for a set of restricted local operator services (See Chun (2); Paragraph 466 the UE shall obtain user consent for restricted local operator services and offer the user to select one of these networks).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Chun and Chun (2) in it’s entirety, to modify the technique of Chun for the UE informs that it requests the RLOS, and the network allows the access of the UE by adopting Chun's teaching for obtaining user consent for restricted local operator services and offer the user to select one of these networks. The motivation would have been to security management for restricted local operator services in communication system.
As per claim 13: The apparatus of claim 1, wherein the apparatus is further configured with at least one of:
a list of allowed Mobile Country Codes (MCCs) representing country codes of the networks where the apparatus is allowed to request for access of the set of restricted local operator services; and a list of networks representing preferred networks for the apparatus to request for access of the set of restricted local operator services (See Chun (2); Paragraph 374; The PLMN ID used for NPNs is not required to be unique. Non-unique PLMN IDs reserved for private networks can be used, e.g. based on mobile country code (MCC) 999 as assigned by ITU [X])).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/           Primary Examiner, Art Unit 2433